Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 13, 21, and 26 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Oyman et al. (US 2009/0262678) (“Oyman”).
For claims 1, 13, 21, and 26; Oyman discloses:  receiving, from a base station, a first data transmission (paragraph 94-96:  the first UE corresponds to RS in fig. 7, which receives the HARO burst #1, i.e., the first data transmission, from the BS); receiving, from the base station, a signal indicating to retransmit at least a portion of the first data transmission to a second UE (paragraph 97:  the DL/UL MAP of fig. 7 corresponds to the signal sent from the BS to the first UE in order to indicate the retransmission of HARO burst #1, i.e., the first data transmission, to the MS, which corresponds to the second UE); and transmitting, to the second UE, based at least in part on the signal, a second data transmission via one or more resources, the second data transmission comprising at least the portion of the first data transmission (paragraph 97:  the RS, i.e., the first UE, retransmits HARO burst #1, i.e., the first data transmission, to the MS, i.e., the second UE, in step 710 of fig. 7 and based on the resource allocation signalled by the BS via the DL-MAP signalling in step 706 of fig. 7).
For claim 6; Oyman discloses:  configuring the one or more resources for the second data transmission (paragraph 58, 68, 71, 97:  the configuration signal DL/UL MAP of step 708 of fig. 7 comprises resource allocation for the retransmission of HARO burst #1. i.e., the first data transmission, as well as the IDs of a group of UEs selected for performing said retransmission, and therefore, including the RS, i.e., the first UE).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3, 14, 15, 22, 23, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyman in view of Lee et al. (US 2018/0279304) (“Lee”).
For claims 2, 14, 22, and 27; Oyman discloses the subject matter in claim 1 as described above in the office action.
Oyman does not expressly disclose, but Lee from similar fields of endeavor teaches:  the signal comprises a group physical downlink control channel (PDCCH) message for a group of UEs including the first UE (paragraph 71:  The GC PDCCH refers to a channel, for example a PDCCH, that carries information, such as a slot format indicator (SFI) via common downlink control information (DCI), intended for a group of UEs).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Lee in the communication system as described by Oyman.  The motivation is to improve signaling via sidelink communications.
For claims 3, 15, 23, and 28; Oyman discloses:  the signal further indicates at least one of: a UE identifier (ID) of the first UE in the group of UEs, or a resource allocation indicating the one or more resources (paragraph 58, 68, 71, 97:  the configuration signal DL/UL MAP of step 708 of fig. 7 comprises resource allocation for the retransmission of HARO burst #1. i.e., the first data transmission, as well as the IDs of a group of UEs selected for performing said retransmission, and therefore, including the RS, i.e., the first UE).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyman in view of Lee as applied to claim 2 above, and further in view of Liu et al. (US 2018/0091265) (“Liu”).
For claims 4; Oyman discloses the subject matter in claim 1 as described above in the office action.
Oyman does not expressly disclose, but Liu from similar fields of endeavor teaches:  the signal further indicates at least one of: a modulation and coding scheme (MCS) for the second data transmission, a redundancy version (RV) for the second data transmission, a power control command for the second data transmission, or a combination thereof (paragraph 31-38:  control information such as MCS and RV is included in the retransmission SA, i.e., the configuration signal, sent from a BS to the first UE in order to schedule the D2D retransmission from the HUE, i.e., first UE, to the DUE, i.e., second UE).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Liu in the communication system as described by Oyman.  The motivation is to improve configuration of UEs.

Claim(s) 5, 16, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyman in view of Christoffersson et al. (US 2019/0208539) (“Christoffersson”).
For claims 5, 16, and 24; Oyman discloses the subject matter in claim 1 as described above in the office action.
Oyman does not expressly disclose, but Christoffersson from similar fields of endeavor teaches:  decoding the signal based on a group radio network temporary identifier (Group-RNTI); and wherein the signal is scrambled with the Group-RNTI associated with a group of UEs including the first UE and the second UE (paragraph 45:  the grant is received by one UE only, namely a coordinator UE, the coordinator of the group, and relayed by that UE to the other members of the group. This second approach is hereinafter referred to as a relayed grant mode. In an example applied to 3GPP LTE, this means that the coordinator UE receives a Group UL Grant either via the PDCCH associated with its own C-RNTI or via the PDCCH associated with the group C-RNTI and forwards this grant to the UEs in the group using D2D/sidelink transmission).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Christoffersson in the communication system as described by Oyman.  The motivation is to improve signaling via sidelink communications.

Claim(s) 7-10 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyman in view of Liu et al. (US 2018/0091265) (“Liu”).
For claims 7; Oyman discloses the subject matter in claim 1 as described above in the office action.
Oyman does not expressly disclose, but Liu from similar fields of endeavor teaches:  transmitting, to the second UE, a control message indicating scheduling information for the second data transmission (paragraph 20-28, 31-40:  if the feedback link between the DUE and the SUE in step 610 of fig. 6 fails as considered in [0039], which may occur in a case where the DUE is not within the coverage of the SUE, then the HUE, i.e., the first UE, schedules the retransmission of the data initially sent from the SUE to the DUE in step 604 of fig. 6, which comprises the use of a sidelink control channel to send control signalling associated with the retransmission of the data initially sent from the SUE to the DUE in step 604 of fig. 6)).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Liu in the communication system as described by Oyman.  The motivation is to improve configuration of UEs.
For claims 8 and 17; Oyman discloses the subject matter in claim 1 as described above in the office action.
Oyman does not expressly disclose, but Liu from similar fields of endeavor teaches:  transmitting the control message comprises transmitting the control message via a physical sidelink control channel (PSCCH) (paragraph 20-28, 31-40:  if the feedback link between the DUE and the SUE in step 610 of fig. 6 fails as considered in [0039], which may occur in a case where the DUE is not within the coverage of the SUE, then the HUE, i.e., the first UE, schedules the retransmission of the data initially sent from the SUE to the DUE in step 604 of fig. 6, which comprises the use of a sidelink control channel to send control signalling associated with the retransmission of the data initially sent from the SUE to the DUE in step 604 of fig. 6)).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Liu in the communication system as described by Oyman.  The motivation is to improve configuration of UEs.
For claims 9 and 18; Oyman discloses the subject matter in claim 1 as described above in the office action.
Oyman does not expressly disclose, but Liu from similar fields of endeavor teaches:  wherein the control message further indicates at least one of: a sidelink identifier (ID) associated with the second data transmission, a resource allocation indicating the one or more resources, a modulation and coding scheme (MCS) for the second data transmission, a redundancy version (RV) for the second data transmission, a power control command for the second data transmission, or a combination thereof (paragraph 31-40:  control information such as the ID, MCS, RV, resource allocation of the D2D retransmission is included in the retransmission SA, i.e., the configuration signal, sent from the HUE, i.e., the first UE, to the SUE, i.e., the second UE, in order to schedule the D2D retransmission between the HUE and the SUE when the feedback link between the DUE and the SUE in step 610 of fig. 6 fails as considered in [0039]).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Liu in the communication system as described by Oyman.  The motivation is to improve configuration of UEs.
For claims 10 and 19; Oyman discloses the subject matter in claim 1 as described above in the office action.
Oyman does not expressly disclose, but Liu from similar fields of endeavor teaches:  the sidelink ID is specific to the second UE, a sidelink transmission, or the first UE (paragraph 20-28, 31-40:  control information such as the ID, MCS, RV, resource allocation of the D2D retransmission is included in the retransmission SA, i.e., the configuration signal, sent from the HUE, i.e., the first UE, to the SUE, i.e., the second UE, in order to schedule the D2D retransmission between the HUE and the SUE when the feedback link between the DUE and the SUE in step 610 of fig. 6 fails as considered in [0039]).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Liu in the communication system as described by Oyman.  The motivation is to improve configuration of UEs.

Claim(s) 11, 12, 20, 25, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyman in view of Karaki et al. (US 2020/0022174) (“Karaki”).
For claims 11, 25, and 29; Oyman discloses the subject matter in claim 1 as described above in the office action.
Oyman does not expressly disclose, but Karaki from similar fields of endeavor teaches:  receiving the first data transmission according to a configuration of one or more semi-persistent scheduling (SPS) resources for a group of UEs including the first UE and the second UE (paragraph 103:  a group SPS-RNTI which is assigned to multiple UEs and can be used for group based SPS activation for these UEs).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Karaki in the communication system as described by Oyman.  The motivation is to improve configuration of UEs.
For claims 12 and 30; Oyman discloses:  storing the first data transmission in response to receiving the first data transmission (paragraph 94-97:  implicitly storing the first data transmission when it is received is implicitly disclosed in fig. 7 since the RS, i.e., first UE, would not be able to perform the retransmission of HARO burst#1, i.e., the first data transmission, at step 710 of fig. 7 if it had not been stored HARO burst #1, i.e., the first data transmission, when it was received from the BS at step 704 of fig. 7).
For claims 20; Oyman discloses the subject matter in claim 1 as described above in the office action.  Oyman discloses:  the data retransmission is a retransmission of the first data transmission via a physical sidelink shared channel (PSSCH) (paragraph 94-97:  perform the retransmission of HARO burst#1, i.e., the first data transmission, at step 710 of fig. 7 if it had not been stored HARO burst #1, i.e., the first data transmission, when it was received from the BS at step 704 of fig. 7).
Oyman does not expressly disclose, but Karaki from similar fields of endeavor teaches:  receiving the first data transmission according to a configuration of one or more semi-persistent scheduling (SPS) resources for a group of UEs including the first UE and the second UE (paragraph 103:  a group SPS-RNTI which is assigned to multiple UEs and can be used for group based SPS activation for these UEs).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Karaki in the communication system as described by Oyman.  The motivation is to improve configuration of UEs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Christoffersson et al. (US 2019/0208539); Christoffersson discloses he grant is received by one UE only, namely a coordinator UE, the coordinator of the group, and relayed by that UE to the other members of the group. This second approach is hereinafter referred to as a relayed grant mode. In an example applied to 3GPP LTE, this means that the coordinator UE receives a Group UL Grant either via the PDCCH associated with its own C-RNTI or via the PDCCH associated with the group C-RNTI and forwards this grant to the UEs in the group using D2D/sidelink transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/Primary Examiner, Art Unit 2466